Motion Granted and Order filed July 19, 2016




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-15-00776-CR
                                    ____________

                            BENJAMIN WALLS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 232nd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1448978


                                         ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant filed a motion to review the record and
file a pro se brief. See Anders v. California, 386 U.S. 738 (1967); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). The motion is GRANTED.

       Accordingly, we hereby direct the Judge of the 232nd District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before August 3, 2016; that the
clerk of that court certify to this court the date on which delivery of the record to appellant
is made; and that appellant file his pro se brief with this court within 30 days of that date.



                                       PER CURIAM